United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1336
Issued: October 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 22, 2014 appellant, through her representative, filed a timely appeal from the
February 3, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
November 11, 2011.
FACTUAL HISTORY
On or about May 8, 2012 appellant, a 56-year-old clerk, filed a traumatic injury claim
alleging a right shoulder injury in the performance of duty on November 11, 2011. She was
1

5 U.S.C. § 8101 et seq.

sorting letters into mail bins that day, constantly reaching as she was sorting. Appellant’s right
arm, shoulder and neck became very painful and swollen.
The record indicates that appellant had previously sustained a right rotator cuff tear in the
performance of duty on March 15, 2004.2 She remained off work until she returned to a limitedduty assignment on November 11, 2011. One day later, appellant filed a recurrence of disability
claim, which OWCP denied. She then pursued a new injury claim.
Dr. Cornelius I. Nicoll, the attending orthopedic surgeon who had followed appellant
many years for her right shoulder, noted on November 14, 2011 that she had pain in both
shoulders and pain to range of motion. Appellant was unable to elevate both arms above the
shoulder. She told him that she went to work and developed severe pain and ended up in the
emergency room the same day. Dr. Nicoll remarked: “I believe that this problem is chronic and
patient remains totally disabled. The last time she worked was approximately eight years ago.”
On June 21, 2012 OWCP denied appellant’s injury claim.
Appellant saw Dr. Nicoll on September 12, 2012. Her right shoulder was noted to have
major problems. New x-rays were reviewed. A diagnosis of post-traumatic arthritis and possible
rotator cuff tear were made. Dr. Nicoll advised: “We are sending you this note saying she has
been under our follow up for many years for injury to the right shoulder. She developed some
pain and stiffness and symptoms of the rotator cuff tear.”
On January 11, 2013 an OWCP hearing representative affirmed the denial of appellant’s
new injury claim. The hearing representative found that Dr. Nicoll did not explain whether or
how the new, limited work activity led to a specific medical diagnosis.
Dr. Nicoll reported on November 21, 2013 that appellant had been his patient for many
years. Appellant gave a history of a right shoulder injury on March 15, 2004, for which she had
surgical repair. As physical therapy was not approved, she had an unsatisfactory recovery.
Appellant remained with chronic pain, stiffness and limited right shoulder motion. She also
developed post-traumatic changes to her left shoulder as a result of using that shoulder in
compensation.
Dr. Nicoll added that appellant remained disabled for work until November 11, 2011,
when she made an attempt to return. “I believe that she was totally disabled permanently until
November 2011. Patient did not receive a note from me as I was on vacation and she made an
attempt of returning to work.” He noted that appellant developed severe pain to the right
shoulder after performing her duties and reinjured or aggravated the original condition. “I
believe that her injuries from March 15, 2004 and November 11, 2011 are the #1 factors
Patient’s [sic] right shoulder and then left shoulder became very stiff and she was able to elevate
it above the shoulder level with severe pain and stiffness.”
In a decision dated February 3, 2014, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that Dr. Nicoll provided no medical
2

OWCP File No. xxxxxx514.

2

rationale to support how reaching to sort letters and compensating for the right shoulder caused
or aggravated appellant’s diagnosed condition.
Appellant’s representative argues that prima facie evidence of traumatic injury has been
provided. He requests that the Board reverse the denial of appellant’s claim. In the alternative,
appellant’s representative suggests that sufficient evidence has been submitted to require further
development.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty,7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
OWCP does not dispute the duties appellant performed during her return to duty in
November 2011. Appellant has therefore met her burden to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged. The
question that remains is whether these work activities caused an injury. Appellant has the burden
of proof as to this issue.
In his first narrative reports, Dr. Nicoll, the attending orthopedic surgeon, did not offer an
opinion on appellant’s claim that she sustained a traumatic work injury on November 11, 2011.
He simply related what appellant had told him. Dr. Nicoll believed that appellant’s problem was
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

3

chronic and that she remained totally disabled. He diagnosed post-traumatic arthritis and
possible rotator cuff tear, but he did not discuss how the duties that appellant performed on
November 11, 2011 caused or aggravated these diagnosed conditions.
Dr. Nicoll offered more of a context in his November 21, 2013 report. He described
appellant prior to November 2011 as being totally and permanently disabled for work.
Dr. Nicoll was on vacation, he explained, and did not give her a note to return to work, but she
attempted to do so and developed severe pain to the right shoulder after performing her duties
“and reinjured or aggravated the original condition.”
Although this is supportive of appellant’s claim that she sustained an injury in the
performance of duty on November 11, 2011, Dr. Nicoll did little more than repeat appellant’s
claim. He did not discuss the duties she performed or how she performed them. Medical
conclusions unsupported by rationale are of little probative value.9 The burden of going forward
with the evidence lies with appellant. As she has not met her burden of proof to establish the
critical element of causal relationship, the Board affirms OWCP’s February 3, 2013 decision
denying her new injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty on November 11, 2011.

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

